Appeal by employer and insurance carrier from an award of death benefits made by the Workmen’s Compensation Board to the widow and dependents of a deceased employee. Decedent died as a result of a coronary heart attack. The only issue on appeal is whether or not his death was the result of an industrial accident arising out of and in the course of his employment. The evidence indicates that the decedent had a heart condition for some time. He was a full-time employee and did considerable work at home. On the morning of the fatal attack he was required to use either one of two staircases leading from a subway to the street. One of the staircases had sixty-one steps and the other thirty steps. The use of either one involved considerable strain. The board found that decedent’s heart attack was due to unusual strain and exertion. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.